DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
Applicant’s amendment of claims 1-2, and submission of new claim 21 in “Claims - 05/02/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/02/2022” have been acknowledged by Examiner. 
Prior to this office action, 1-21 were pending prosecution, wherein claims 7-20 were withdrawn from further consideration, claims 1-6 and new claim 21 were presented for examination.

Double Patenting
The applicant’s in “Remarks - 05/02/2022 - Applicant Arguments/Remarks Made in an Amendment” request the DP rejection be held in abeyance because (i) no claim in the present application is currently allowable and (ii) the application on which the rejection is made has not issued. It is noted that Applicant defers responding until the present rejection ripens into an actual double patenting rejection.
However, claim amendment of claims 1-2 in “Claims - 05/02/2022” does not overcome the DP as asserted by Applicants. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 12-14 of U.S. Patent No. US 10580899 B2, hereinafter pat’899 in view of Morand; Yves et al., (US 20090127584 A1; hereinafter Morand), claims being depicted in Table 1 below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.

Instant Application
pat’889 in view of Morand
1. (Original) A semiconductor device, comprising: 
a semiconductor nanowire disposed horizontally above a substrate, the semiconductor nanowire comprising a discrete channel region, wherein the discrete channel region includes a germanium-containing material; 
a gate electrode stack surrounding the discrete channel region of the semiconductor nanowire; 
non-discrete source and drain regions disposed on either side of the discrete channel region of the semiconductor nanowire, each of the non-discrete source and drain regions having an uppermost surface and sidewall surfaces wherein the non-discrete source and drain regions are a pair of semiconductor regions comprising a first semiconductor material and a second semiconductor material different from the first semiconductor material; 
a first conductive contact on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region; and 
a second conductive contact on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region.  
2. (currently amended) The semiconductor device of claim 1, wherein the first semiconductor material of the non-discrete source and drain is the same semiconductor material as the discrete channel region of the semiconductor nanowire.
1. A semiconductor device, comprising: 
a semiconductor nanowire disposed horizontally above a substrate, the semiconductor nanowire comprising a discrete channel region; 
a gate electrode stack surrounding the discrete channel region of the semiconductor nanowire; 
source and drain regions disposed on either side of the discrete channel region of the semiconductor nanowire, wherein 
each of the source and drain regions comprises a first semiconductor material and a second semiconductor material, the first semiconductor material the same as the discrete channel region of the semiconductor nanowire, and the second semiconductor material different than the first semiconductor material, 
wherein the first semiconductor material of each of the source and drain regions has a top surface, side surfaces and a bottom surface, and 
wherein the second semiconductor material on the top surface, the side surfaces and the bottom surface of the first semiconductor material; and 
a pair of spacers disposed between the gate electrode stack and the source and drain regions, wherein each of the pair of spacers only partially surrounds a portion of the semiconductor nanowire.
2. The semiconductor device of claim 1, further comprising: a pair of contacts, each contact disposed on one of the source and drain regions.
3. The semiconductor device of claim 2, wherein each contact completely surrounds the respective source or drain region.
3. (Original) The semiconductor device of claim 2, wherein the first and second semiconductor materials are merged, the semiconductor regions further comprising a dopant species.  

4. (Original) The semiconductor device of claim 3, wherein the first semiconductor material is silicon germanium, the second semiconductor material is silicon, and the dopant species is a P-type dopant species.  

5. (Original) The semiconductor device of claim 3, wherein the first semiconductor material is silicon, the second semiconductor material is silicon germanium, and the dopant species is an N-type dopant species.  

5. The semiconductor device of claim 1, wherein the first and second semiconductor materials are merged, the semiconductor regions further comprising a dopant species.
6. The semiconductor device of claim 5, wherein the first semiconductor material is silicon germanium, the second semiconductor material is silicon, and the dopant species is a P-type dopant species.
7. The semiconductor device of claim 5, wherein the first semiconductor material is silicon, the second semiconductor material is silicon germanium, and the dopant species is an N-type dopant species

6. (Original) The semiconductor device of claim 1, wherein the gate electrode stack comprises a metal gate and a high-k gate dielectric.  
8. The semiconductor device of claim 1, wherein the gate electrode stack comprises a metal gate and a high-K gate dielectric.


Summary

1+2 (broader) with obvious from Morand
1-3 (more restricted)
3,4,5,6
5,6, 7,8 (respectively)



A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). 
In this case, as can be demonstrated, the claims 1-3 of pat’899 discloses the features of claims 1-2 respectively except wherein the discrete channel region includes a germanium-containing material as recited in claim 1.
However, in the analogous art, Morand teaches a semiconductor nanowire (1; Figs 2-3; [0025]) disposed horizontally above a substrate (8; Fig 2; [0026]), the semiconductor nanowire comprising a discrete channel region, wherein the discrete channel region includes a germanium-containing material;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to configure the incorporate Morand’ so that the combination of (pat’899 and Morand)’s semiconductor device will have wherein the discrete channel region includes a germanium-containing material, and  it is held that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). See also MPEP § 2143.01.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claim 1 of the instant application are broader in scope than those of claims 1 of the pat’899;  and dependent claim sets {3-6} of the instant claim are the same of the pat’863’s  {5-8}}. Therefore claims 1-3 and 5-8 of pat’899 anticipate the claimed invention of the instant application as claimed in claims 1-6. (see also MPEP § 804 Chart II-B_FTI guideline).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand; Yves et al., (US 20090127584 A1; hereinafter Morand) in view of Chang; Josephine et al., (US 20100295021 A1, of record; hereinafter Chang). 
1. Morand teaches a semiconductor device, comprising (see entire document, Figs 13 along with interrelated figs 3-12. Specifically ([0018+]), and as cited below):

    PNG
    media_image1.png
    324
    446
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    324
    450
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    296
    462
    media_image3.png
    Greyscale

                Morand Figure 1         Morand Figure 2                   Morand Figure 3
a semiconductor nanowire (1; Figs 2-3; [0025]) disposed horizontally above a substrate (8; Fig 2; [0026]), the semiconductor nanowire comprising a discrete channel region, wherein the discrete channel region includes a germanium-containing material; 
a gate electrode stack (2) surrounding the discrete channel region (1) of the semiconductor nanowire ([0020]); 
non-discrete source (3) and drain (4) regions disposed on either side of the discrete channel region (1) of the semiconductor nanowire, each of the non-discrete source and drain regions having an uppermost surface and sidewall surfaces (fig 2), wherein the non-discrete source and drain regions are a pair of semiconductor regions comprising a first semiconductor material (5; Si) and a second semiconductor material (6; SiGe) different ([0020]) from the first semiconductor material; 
a first (conductive) contact (electrode of 3; Fig 1-2) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source region (detailed in [0038]); and 
a second (conductive) contact (electrode of 4; Fig 1-2) on and continuous around the uppermost surface and the sidewall surfaces of the non-discrete drain region (detailed in [0038]);  
The difference between Morand as applied above and claimed invention is that conductive is not taught in Morand, however suggests [0038] selective doping of the two zones 9 and 10 designed to constitute the source electrode 3 and drain electrode 4 can be performed in known manner.  
However, in the analogous art, Chang teaches nanowire-based devices ([0002]), wherein (Fig 14-16; [0066-0071, 0029]) silicide conducting contacts 156, 158 are formed and continuous around the uppermost surface and the sidewall surfaces of the non-discrete source and drain regions ([0071]) with appropriate doping concentration for NFET and FFET transistors ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to configure the incorporate Chang’s conductivity and dopant, so that the combination of (Morand and Chang)’s semiconductor device will have source drain as claimed, at least, because Morand suggests in [0038] selective doping of the two zones 9 and 10 designed to constitute the source electrode 3 and drain electrode 4 can be performed in known manner, which has been taught by Chang, and  it is held that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). See also MPEP § 2143.01.
2. The combination of (Morand and Chang) as applied to the semiconductor device of claim 1, Morand further teaches, wherein (Figs 1-2; [0020]) the first semiconductor material of (SiGe of 6a/6b) the non-discrete source and drain (3/4) is the same semiconductor material as the discrete channel region (of 1) of the semiconductor nanowire (1).
3. The combination of (Morand and Chang) as applied to the semiconductor device of claim 2, Morand further teaches, wherein the first and second semiconductor materials are merged, the semiconductor regions further comprising a dopant species (Morand [0038] in view of Chang [0029]).  

4. The combination of (Morand and Chang) as applied to the semiconductor device of claim 3, further teaches, wherein the first semiconductor material is silicon germanium, the second semiconductor material is silicon, and the dopant species is a P-type dopant species (Morand in view of Chang [0029]).  

5. The combination of (Morand and Chang) as applied to the semiconductor device of claim 3, further teaches,, wherein the first semiconductor material is silicon (Morand [0020]), the second semiconductor material is silicon germanium (Morand [0020]), and the dopant species is an N-type dopant species (Morand in view of Chang [0029]).  
6. The combination of (Morand and Chang) as applied to the semiconductor device of claim 1, Morand further teaches, wherein the gate electrode stack comprises a metal gate ([0037]) and a high-k gate dielectric ([0036]).  
21. The combination of (Morand and Chang) as applied to the semiconductor device of claim 1, Morand further teaches, wherein the second semiconductor material (5’s Si) surrounds the first semiconductor material (6’s SiGe).
Response to Arguments
Applicant's arguments in “Remarks -  05/02/2022 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1-2 and submission of new claim 21 in “Claims - 05/02/2022” necessitated the shift in new grounds of rejection detailed above in section I-II, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896    
May 21, 2022